Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	The amendments filed on 1/11/2022 have been fully considered and made of record in this application.

Drawings
3. 	The drawings were received on 1/11/2022.  These drawings are approved by the examiner.

Allowable Subject Matter
4.	Cutting the transistor-material lines to form spaced pillars individually
comprising the channel region of the individual vertical transistors, the
conductor line directly electrically coupling together individual of the channel
regions of the pillars of a plurality of the vertical transistors.  Forming an upper source/drain region above the individual channel regions of the pillars, a lower source/drain region below the individual channel regions of the pillars, and a conductive gate line operatively aside the individual channel regions of the pillars and that interconnects multiple of the vertical transistors in claim 1.
 	After forming the conductor line, forming conducting material that directly
electrically couples the conductor line to the channel regions of the transistor-material
lines that are on both lateral sides of the conductor line. In a single masking step,
cutting the transistor-material lines to form spaced first pillars individually comprising the

electrically coupling together individual of the channel regions of the first pillars of a
plurality of the vertical transistors in the column direction. The conductor line to form
spaced conductive second pillars projecting upwardly from a continuous line of
conductor material of the conductor line in claim 20.
 	Vertically recessing the insulative material to have tops that are lower than a top
of the conductor line there-between thereby forming a vertical recess that is laterally-
between the conductor line and the channel region of the immediately-laterally-adjacent
transistor-material lines on each lateral side of the conductor line. Forming conducting
material in the vertical recess on each said lateral side of the conductor line and that
directly electrically couples the conductor line to the channel region of the immediately-
laterally-adjacent transistor- material lines on each lateral side of the conductor line in
claim 26.
 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272- 1927.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Application/Control Number: 17/002,143 Page 3 Art Unit: 2897 Application/Control Number: 16/905,912 Page 3 Art Unit: 2897 Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov. 









AC/February 22, 2022					/Alonzo Chambliss/ 										Primary Examiner, Art Unit 2897